   8:20-cv-00051-BCB-CRZ Doc # 33 Filed: 05/11/20 Page 1 of 2 - Page ID # 84



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNUM LIFE INSURANCE COMPANY,

                  Plaintiff,                              8:20CV51

      vs.
                                                 ORDER NUNC PRO TUNC
MARTHA EBBERSON, individually and
as legal guardian of minor children A.Y.,
Ai. Y., and Ar. Y.;

                  Defendants.


      Plaintiff Unum Life Insurance Company moved for leave to deposit funds
and for discharge. (Filing No. 26). The undersigned magistrate judge granted the
motion to deposit funds and recommended dismissing Plaintiff from this lawsuit
upon deposit of the funds. (Filing No. 29). Plaintiff now moves for an order nunc
pro tunc regarding the amount to be deposited with the court. (Filing No. 31).


      IT IS ORDERED that Plaintiff’s motion nunc pro tunc, (Filing No. 31), is
granted, and


      a.    Plaintiff Unum Life Insurance Company may deposit a check in the
      amount of $8,449.55 with the Clerk of the Court for the United States
      District Court for the District of Nebraska. This represents the principal
      amount owed for benefits from a basic life and accidental death and
      dismemberment policy, plus accrued interest as required by law.


      b.    Plaintiff Unum Life Insurance Company may deposit a second check
      in the amount of $15,176.98 with the Clerk of the Court for the United
      States District Court for the District of Nebraska. This represents the
   8:20-cv-00051-BCB-CRZ Doc # 33 Filed: 05/11/20 Page 2 of 2 - Page ID # 85



      principal amount owed for benefits from a supplemental life and accidental
      death and dismemberment policy, plus accrued interest as required by law.


      c.    The Clerk is directed to deposit the aforementioned funds into an
      interest-bearing account until further order of this court pursuant to
      28U.S.C. § 2041 and NECivR 67.1.


      IT IS RECOMMENDED to the Honorable Brian C. Buescher, United States
District Judge that Plaintiff Unum Life Insurance Company be discharged from
this action after depositing the aforementioned funds.


      The parties are notified that failing to file an objection to this
recommendation as provided in the local rules of this court may be held to be a
waiver of any right to appeal the court’s adoption of the recommendation.
Dated this 27th day of April, 2020.

      Dated this 11th day of May, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
